FILED
                               NOT FOR PUBLICATION                                     JAN 02 2015

                                                                                  MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                               U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT

 JESS C. ARNDELL and SUZANNE K.                         No. 12-17187
 ARNDELL,
                                                        D.C. No. 3:11-cv-469 (RCJ)
                Appellants,                             (VPC)

   v.

 ROBISON, BELAUSTEGUI, SHARP &                          MEMORANDUM*
 LOW, KENT R. ROBISON, THOMAS L.
 BELAUSTEGUI, F. DEARMOND
 SHARP, KEEGAN G. LOW, and MARK
 G. SIMONS,

                Appellees.

                    On Appeal from the United States District Court
                              for the District of Nevada
                      Robert C. Jones, District Judge, Presiding

                        Argued and Submitted December 11, 2014
                                San Francisco, California

Before: TASHIMA and PAEZ, Circuit Judges, and BLOCK, District Judge.**

        Jess C. Arndell and Suzanne K. Arndell (collectively, the “Arndells”) appeal

the district court’s dismissal of their legal malpractice action. We have jurisdiction


        *
              This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
         **
               The Honorable Frederic Block, Senior United States District Judge for the Eastern
District of New York, sitting by designation.
under 28 U.S.C. § 1332.1 We affirm.

       The Arndells were not entitled to concealment tolling on their legal malpractice

claim under NEV. REV. STAT. § 11.207(2). We are persuaded that were the Nevada

Supreme Court to consider this issue, it would apply the medical malpractice

concealment standard from Winn v. Sunrise Hosp. & Med. Ctr., 277 P.3d 458 (Nev.

2012), to legal malpractice concealment. Cf. In re Watts, 298 F.3d 1077 (9th Cir.

2002) (adopting decisions by the California Courts of Appeal interpreting state

judgment creditor law after concluding that the California Supreme Court would

follow their rationale if presented with the same issue).                  Legal and medical

malpractice claims have similarly structured limitations periods and virtually identical

concealment tolling provisions. Compare NEV. REV. STAT. § 11.207, with NEV. REV.

STAT. § 41A.097.

       Under Winn, concealment tolls the statute of limitations when: (1) the defendant

intentionally withheld information and (2) that withholding would have hindered a

reasonably diligent plaintiff from filing suit. See Winn, 277 P.3 at 464. When the

settlement was signed on February 26, 2003, the Arndells knew that Appellees: (1)


        1
           After considering the parties’ responses to our order regarding subject matter
jurisdiction, we conclude that Hidden Meadows Company and Jess Arndell Construction
Company’s assignment of their interests in this litigation to the Arndells was not collusive under
28 U.S.C. § 1359. Accordingly, the district court properly exercised diversity subject matter
jurisdiction.


                                                2
advocated settling a $11,000,000 claim for $70,000; (2) inappropriately pressured Jess

Arndell to settle; (3) admitted they were unprepared for trial; (4) settled the SEA

lawsuit for $1,450,000 without authorization; and (5) negotiated the indemnification

clause without consent. With this knowledge, a reasonably diligent plaintiff would

not have waited for Appellees to provide an accounting and disclose emails before

filing a malpractice action.2 Id.

       The Arndells have also failed to demonstrate that they were prejudiced by the

district court’s consolidation of their fraud and misrepresentation claims into a legal

malpractice claim. See FED. R. CIV. P. 61. Any fraud or misrepresentation claims

they could have asserted based on the allegations in the First Amended Complaint

would have been untimely in any event. See NEV. REV. STAT. § 11.190(3)(d).

       AFFIRMED.




        2
            At oral argument, the Arndells maintained that Appellees lied regarding the
availability of expert testimony in the SEA lawsuit. This allegation does not appear in the First
Amended Complaint and the Arndells have not revealed the contents of this testimony. In any
event, withholding of this testimony, even if favorable, is insufficient to establish concealment
tolling under the facts of this case.


                                                 3